Citation Nr: 1142416	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to March 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge in August 2011 and delivered sworn testimony via video conference hearing in Waco, Texas.

The reopened claim of entitlement to service connection for left shoulder disability and the claim of entitlement to service connection for a left hip disability are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  July 1999, June 2001, and December 2001 rating decisions denied service connection for left shoulder disability.

2.  Evidence added to the record since the December 2001 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for left shoulder disability.



CONCLUSIONS OF LAW

1.  The December 2001 RO decision that denied service connection for left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for entitlement to service connection for left shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claim for service connection for left shoulder disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A July 1999 rating decision denied service connection for left shoulder disability.  As the July 1999 decision had denied the Veteran's claim on a not well-grounded basis, in June 2001 and December 2001 the RO readjudicated the Veteran's left shoulder claim on the merits.  See VAOPGCPREC 3-2001 (Jan. 22, 2001).  The Veteran did not appeal the December 2001 decision and it became final.  38 U.S.C.A. § 7105.  In September 2007 the Veteran requested that his left shoulder disability claim be reopened.  In a May 2008 rating decision, the RO denied the Veteran's petition to reopen the left shoulder claim, and the present appeal ensued.

The December 2001 RO decision (and the previous denials) denied the Veteran's left shoulder claim on the basis that included a lack of a current left shoulder disability.

Subsequent to the December 2001 RO denial the Veteran has submitted a December 2006 private medical record reflecting a diagnosis of left shoulder impingement.  The Board finds that the evidence of current left shoulder disability pertains to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  The Board further notes that the old and new evidence of record (including an October 1994 service treatment record indicating that the Veteran complained of left shoulder pain during service), considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the left shoulder claim.



ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the left shoulder claim, whether the Veteran has left shoulder disability that is related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claimed left hip disability, at the hearing in August 2011, the Veteran testified that he has receiving ongoing treatment for his claimed left hip disability at the El Paso VA Medical Center (VAMC).  The claims file contains VA treatment records dated up to December 2004 only.  The RO should attempt to obtain all relevant VA treatment records and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA treatment records of the Veteran dated from December 2004 to the present.  All records obtained must be associated with the claims folder.

2.  The Veteran should be scheduled for the appropriate VA examination regarding the left shoulder disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current left shoulder disability that is related to his active service.  The rationale for any opinion expressed should be set forth.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue of entitlement to service connection for left shoulder disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


